ACCEPTED
                                                                                                          03-15-00511-CV
                                                                                                                  8322213
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                   12/21/2015 12:14:41 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK
                                      No. 3-15-00511-CV

                          IN THE COURT OF APPEALS           FILED IN
                                                     3rd COURT OF APPEALS
                      THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                               AUSTIN, TEXAS        12/21/2015 12:14:41 PM
                                                                                  JEFFREY D. KYLE
                                                                                       Clerk

                                       DIANE V. WADE,
                                          Appellant,

                                                  v.

       DAVID’S LANDSCAPING AND DAVID’S LANDSCAPING, INC,
                            Appellee.


  On Appeal from the County Court at Law Number Two of Travis County,
                                 Texas
                    Trial Cause No. C-1-CV-12-001119


                   APPELLEE’S MOTION FOR EXTENSION OF
                       TIME TO FILE APPELLEE BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Appellee, David’s Landscaping and David’s Landscaping, Inc., and

pursuant to the Texas Rules of Appellee Procedure 38.6(d) and 10.5(b), files this Motion for

Extension of Time to File Appellee Brief and in support thereof would show as follows:

                                                  I.

       Appellee’s brief in this case is currently due December 21, 2015. For reasons set forth

below, Appellee is requesting an extension of 21-days until January 11, 2015 to file its Appellee

brief. This is the first request for an extension of time to file its brief made by Appellee. This

request is not being filed for purposes of delay, but so that justice may be done.


                                                 -1-
                                                 II.

       Appellant has filed this appeal in multiple docket numbers, but Appellee believes the

instant to be the docket number this appeal will be proceeding under. Appellee’s counsel

requests the extension due to a number of unexpected events requiring his attention. Recently he

completed trial in an unrelated matter and remains committed to handling a number of

unanticipated post-trial items in that matter. Additionally, due the holiday season and staff taking

vacation leave, Appellee’s counsel’s resources are limited in availability.

       WHEREFORE, Appellee respectfully requests that this Court grant this Motion for

Extension of Time to File Appellee’s Brief and extend the time to file said brief from December

21, 2015 to January 11, 2015.

                                             Respectfully submitted,

                                             CLARK, TREVINO & ASSOCIATES
                                             Mailing Address:
                                             P.O. Box 258829
                                             Oklahoma City, OK 73125-8829
                                             Physical Address:
                                             1701 Directors Boulevard, Suite 920
                                             Austin, Texas 78744
                                             Telephone: (512) 445-1580
                                             Telecopier: (512) 383-0503



                                     By:
                                             ROBERT A. HOUSE
                                             State Bar No.: 24071591
                                             COUNSEL FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 21, 2015 a true and correct copy of the above and
foregoing document was served upon counsel of record, Mr. Stuart Whitlow, 1104 S. Mays,
Suite 116, Round Rock, Texas 78664, either by facsimile or electronic delivery.


                                      ____________________________________
                                      ROBERT A. HOUSE


                                                -2-
                            CERTIFICATE OF CONFERENCE

       I believe Appellant’s counsel would be in agreement, however, attempts to contact
counsel for Appellant, Mr. Stuart Whitlow, have been unsuccessful.



                                    ____________________________________
                                    ROBERT A. HOUSE




                                             -3-